Citation Nr: 0713215	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-27 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUE

Entitlement to Dependency and Indemnity Compensation based on 
service connection for the cause of the veteran's death.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to May 
1970.  This appeal is brought on behalf of the veteran's 
daughter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 administrative decision 
issued by the RO.  


FINDINGS OF FACT

1.  The veteran died in May 2003 as the result of acute 
methadone toxicity.  

2.  The veteran is shown to have been suffering from major 
depression that as likely as not had its clinical onset 
during his period of active service.  

3.  The major depression is shown as likely as not to have 
contributed materially in producing or accelerating the 
veteran's demise.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the 
veteran's diagnosed major depression contributed 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death; rather, it must be shown 
that there was a causal connection.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

The Board observes that the veteran died in died in May 2003.  
His death certificate lists acute methadone toxicity as the 
immediate cause of death.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  

The service records show that the veteran was diagnosed with 
passive aggressive personality in April 1970 and subsequently 
discharged from service due to this condition.  

In a September 1994 VA examination, the veteran was diagnosed 
with major depression.  The VA examiner opined that it was 
likely that the depression began in service.  

In a March 1995 statement, a private physician reported that 
he had been treating the veteran since December 1993.  The 
physician noted that the veteran had initially sought 
treatment for a substance abuse problem.  Later, the veteran 
sought treatment for PTSD resulting from an apparent rape in 
service.   

The physician opined in this regard that the apparent rape in 
service combined with childhood experiences had created a 
situation for the veteran that impacted his anxiety and 
depression which consequently impacted his substance abuse 
problem.  

From December 1996 to May 1999, the veteran received 
treatment at a VA medical facility for his depression and a 
substance abuse problem.  In a July 1999 VA examination, the 
veteran was diagnosed with major depression and polysubstance 
dependence.  

From April 1999 to January 2003, the veteran received 
treatment in private medical facilities for his depression 
and polysubstance dependence.  

In March 2007, the Board requested that a VA medical expert 
review the claims file and offer an opinion as to the 
following questions: (1) whether it was at least as likely as 
not that the veteran's diagnosed major depression had its 
clinical onset during his period of active service and (2) if 
so, was it at least as likely as not that the veteran's major 
depression caused or contributed materially in producing his 
death.  

In March 2007, the expert responded.  The expert noted the 
veteran's long history of polysubstance and alcohol 
dependence and history of depression and commented that it 
appeared that the veteran experienced depressive symptoms 
even when abstinent from substances.  Thus, the reviewer 
could not ascertain whether the substance abuse or depression 
preceded.  

Additionally, the reviewer noted that the veteran's 
"plausible report" of being raped in service and commented 
that the event might have markedly damaged attempts at 
successful treatment of his substance dependence and 
contributed to his depression.  

The reviewer observed that the cause of death was methadone 
toxicity; however, from the record, it was unclear whether it 
was intentional or accidental.  The expert stated that 
literature indicated that depressive symptoms in a substance 
abuser increased the likelihood of an overdose.  

Therefore, the expert opined that it was at least as likely 
as not that the veteran's diagnosis of major depression had 
it's clinical onset during his period of active service and 
that it was at least as likely as not that the veteran's 
major depression contributed materially in producing his 
death.  

Overall, the Board finds the evidence in this case to be in 
relative equipoise in showing that the veteran's major 
depression had its clinical onset during service and as 
likely as not contributed materially in producing or 
accelerating his demise.  

By extending the benefit of the doubt to the appellant, 
service connection for the cause of the veteran's death is 
warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


